Title: From George Washington to John Hancock, 27 June 1776
From: Washington, George
To: Hancock, John



Sir
New York June 27th 1776

I this morning received by Express Letters from Genls Schuyler & Arnold, with a Copy of one from Genl Sullivan to the former and also of Others to Genl Sullivan, of all which I do myself the honor to transmit you Copies. they will give you a further account of the melancholy situation of our affairs in Canada, and shew that there is nothing left to save our Army there, but evacuating the Country. I am hopefull Genl Sullivan would retreat from the Isle au noix without waiting for previous orders for that purpose, as from Genls Schuyler and Arnolds Letters, It is much to be feared by remaining there any considerable

time his retreat would be cut off or at best be a matter of extreme difficulty. I would observe to Congress that It is not in my power to send any Carpenters from hence, to build the Gondola’s & Gallies, Genl Arnold mentions, without taking them from a work equally necessary if not more so here of the same kind, and submit It to them whether It may not be advisable, as It is of great importance to us to have a number of these Vessels on the Lake, to prevent the Enemy passing, to withdraw the Carpenters for the present from the frigates building up the North River & detach them immediately with all that can be got at Philadelphia for that purpose & carrying on those here.
I have the pleasure to inform you of another Capture made by our Armed Vessels of a Transport on the 19 Instant with a Company of Highland Grenadiers on board—the Inclosd extract of a Letter from Genl Ward by last nights post contains the particulars, to which I beg leave to refer you.
I have been honoured with your favors of the 21st and 25th Instant in due order with their important inclosures, to which I shall particularly attend. I have transmitted Genl Schuyler a Copy of the Resolve of Congress respecting the Mohickan & Stockbridge Indians & directed him to put an immediate stop to the raising the two Companies.
The Quarter Master Genl has been called upon for stopping the Tents designed for Massachusets bay & ordered to forward them immediately—he means to write Congress upon the Subject and hopes his conduct will not appear to deserve their reprehension, of this they will Judge from his relation of the matter.
Being extremely desirous to forward the Intelligence from Canada to Congress, well knowing their anxiety about our Affairs there, I must defer writing upon some other matters I want to lay before them, till the next oppotunity, which I hope will be to morrow, when I will inform them fully upon the Subject of Rations having desired the Comy Genl to furnish me with some things necessary in that Instance. I have the honor to be with sentiments of great respect Sir Your Most Obedt Servt

Go: Washington

